Cite as 2015 Ark. 19

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-13-708

JESSIE HILL                                         Opinion Delivered January   22, 2015
                                APPELLANT
                                                    PRO SE APPEAL FROM THE
V.                                                  JEFFERSON COUNTY CIRCUIT
                                                    COURT AND PRO SE MOTION FOR
                                                    DEFAULT JUDGMENT
RICHARD J. GALLAGHER,                               [NO. 35CV-13-89]
CUSTODIAN OF RECORDS,
ARKANSAS STATE CRIME                                HONORABLE JODI RAINES DENNIS,
LABORATORY                                          JUDGE
                                  APPELLEE
                                                    REVERSED AND REMANDED;
                                                    MOTION MOOT.


                                         PER CURIAM


       Appellant Jessie Hill filed a motion in the Jefferson County Circuit Court for a hearing

on the denial of a request that he had made under the Freedom of Information Act (“FOIA”)

to the Arkansas State Crime Laboratory. On the same date, he filed a petition to proceed in

forma pauperis in the matter. The circuit court initially granted the petition to proceed as a

pauper by an order entered on February 15, 2013. Then, on May 20, 2013, the court entered an

order that set aside the order granting appellant’s petition to proceed in forma pauperis and

dismissed the complaint. The court based the dismissal on Arkansas Code Annotated section

16-68-607 (Repl. 2005), listing three previous actions dismissed as “strikes” under the statute.

Appellant filed a timely motion for reconsideration. The circuit court denied the motion for

reconsideration as well, and appellant lodged in this court an appeal of the orders dismissing the

complaint and denying his motion for reconsideration. In addition to the instant appeal,
                                        Cite as 2015 Ark. 19

appellant has filed with this court a motion for default judgment. We reverse the circuit court’s

order dismissing appellant’s complaint and remand. Because we do so, appellant’s motion for

default judgment is moot.

       Appellant’s brief largely focuses on the merits of his complaint that sought a hearing on

the FOIA requests, rather than on the ruling in the circuit court’s order that his complaint

should be dismissed under the three-strike rule. Even so, he alleges that the circuit court

misidentified him as having filed 35CV-09-1202, and that the circuit court did not enter an order

in that case.

       The circuit court did, in fact, list 35CV-09-1202 as one of the three cases that it relied on

in determining that appellant had received three strikes. The public records for that particular

case list Jessie Lee Goins as the plaintiff. Because appellant was not the plaintiff who filed the

complaint, the case should not have been counted as a strike against him. Accordingly, the

circuit court did not set out in its order a basis to dismiss the complaint under the statute or set

aside its previous order. We therefore reverse the order dismissing the complaint and remand

to the circuit court for proceedings in accordance with this opinion. Because we reverse and

remand, appellant’s motion for default judgment is moot.

       Reversed and remanded; motion moot.

       Jessie Hill, pro se appellant.

       No response.




                                                 2